Annual Report Municipal Bond Market Overview For the 12 months ended May 31, 2011, the municipal bond market posted a gain of 3.18% as measured by the Barclays Capital (BC) Municipal Bond Index, which tracks investment-grade municipal securities. 1 The gain was noteworthy considering the same index endured a record five consecutive months of negative total returns from September 2010 through January 2011. In comparison during the same period, Treasuries rose 4.49%, according to the BC U.S. Treasury Index, which tracks various U.S. Treasury securities. 1 For the first three months of the reporting period municipal bond performance was solid, supported by strong investor demand and generally low interest rates resulting in part from the Federal Reserve Boards (Feds) accommodative stance. The market also benefited from lower-than-normal tax-exempt issuance due to the Build America Bonds (BAB) program. The BAB program allowed municipal issuers to sell their bonds in the taxable market and take advantage of a 35% federal government subsidy for all coupon payments made on those municipal bonds. Such taxable bonds, however, are not part of the Funds tax-free portfolios. This subsidy enabled municipalities to borrow at significantly lower net yields than they could otherwise obtain in the traditional tax-exempt municipal bond market, which dramatically reduced the supply of new tax-exempt bonds. Of the $433 billion in issuance for the year 2010, $275 billion, or 64%, was in the form of tax-exempt municipal bonds. 2 For the year 2008 (prior to the BAB program), municipal issuance totaled $390 billion, with $341 billion, or 88%, in the form of tax-exempt municipal bonds. 2 November, December and January were particularly challenging months for many fixed income markets as they pulled back sharply after the Fed announced its intention to implement a second round of quantitative easing (QE2) with a $600 billion bond buying program. During the three-month period the BC Municipal Bond Index: Long Component, which consists of 22-year and longer maturity municipal securities, fell 8.58%, while the BC U.S. Treasury Index: Long Component, which tracks Treasuries with 10-year or longer maturities, dipped 7.07%. 1 Several factors contributed to municipal bond market weakness: The market seemed dissatisfied that the Fed indicated it would target bonds with maturities of 10 years or less, which contributed to a sell-off in bonds with maturities longer than 10 years. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 2. Source: Thomson Reuters. 4 | Annual Report Some observers felt QE2 was unnecessary and might even ignite inflation, which contributed to weakness in shorter term bonds. The municipal bond market pulled back as yields generally rose. This was exacerbated as market concerns led to investor redemptions, forcing further sell-offs. According to the Investment Company Institute, cash flows into munici- pal bond mutual funds during the reporting period first turned negative the week of November 10 and worsened in following weeks. For most of calendar year 2010, market participants had expected the BAB program to be extended beyond 2010, and they began to anticipate a larger-than-normal supply of municipal bonds going into year-end. This belief waned, however, as Republicans took over the majority of the House of Representatives and did not propose legislation that would continue the program. Market participants feared municipalities would concentrate their borrowing needs in tax-free bonds during 2011 as they no longer had the option of using BABs. During the first three months of 2011, how- ever, tax-exempt new-issue supply in the municipal bond market was almost 44% less than in the first three months of 2010. 2 In December, Congress enacted an extension of tax cuts for all Americans, which likely further reduced the appeal of tax-exempt municipal bonds. Some observers raised concerns about the ability of municipal market borrowers to meet their debt obligations. High-profile and repetitive media coverage of such comments created panic among some investors. However, counterarguments citing the historically low level of municipal defaults alleviated these fears somewhat. Since February, reduced supply has helped drive bond prices higher, and the market turned positive. So far, year-to-date supply as of May 2011 is down a dramatic 51% compared with the same period for 2010. 2 Although the municipal bond market experienced recent, short-term volatility, we maintained a long-term perspective. In our view, the rise in yields at times during the reporting period provided us opportunities to buy high-quality, essential use revenue and general obligation bonds at levels that may enhance the Funds income-earning potential. The foregoing information reflects our analysis and opinions as of May 31, 2011, the end of the reporting period. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Annual Report | 5 Franklin California High Yield Municipal Fund Your Funds Goals and Main Investments: Franklin California High Yield Municipal Fund seeks to provide a high level of income exempt from federal and California personal income taxes by investing at least 80% of its net assets in municipal securities, including higher yielding, lower rated securities, that pay interest free from such taxes. 1 Its secondary goal is capital appreciation. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. 6 | Annual Report Dividend Distributions* Fra n kli n Califor n ia High Yield M un icipal F un d Dividend per Share Month Class A Class B Class C Advisor Class J un e 2010 4.24 ce n ts 3.82 ce n ts 3.81 ce n ts 4.31 ce n ts J u ly 2010 4.24 ce n ts 3.82 ce n ts 3.81 ce n ts 4.31 ce n ts A u g u st 2010 4.24 ce n ts 3.82 ce n ts 3.81 ce n ts 4.31 ce n ts September 2010 4.24 ce n ts 3.83 ce n ts 3.81 ce n ts 4.32 ce n ts October 2010 4.14 ce n ts 3.73 ce n ts 3.71 ce n ts 4.22 ce n ts November 2010 4.14 ce n ts 3.73 ce n ts 3.71 ce n ts 4.22 ce n ts December 2010 4.04 ce n ts 3.60 ce n ts 3.60 ce n ts 4.13 ce n ts Ja nu ary 2011 4.04 ce n ts 3.60 ce n ts 3.60 ce n ts 4.13 ce n ts Febr u ary 2011 4.04 ce n ts 3.60 ce n ts 3.60 ce n ts 4.13 ce n ts March 2011 4.17 ce n ts 3.81 ce n ts 3.77 ce n ts 4.24 ce n ts April 2011 4.17 ce n ts 3.81 ce n ts 3.77 ce n ts 4.24 ce n ts May 2011 4.17 ce n ts 3.81 ce n ts 3.77 ce n ts 4.24 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. shares paid dividends totaling 50.44 cents per share for the reporting period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 5.54% based on an annualization of the current 4.37 cent per share monthly dividend and the maximum offering price of $9.47 on May 31, 2011. An investor in the 2011 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 9.42% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. State Update Californias diverse and wealthy economy, the largest contributor to the nations gross domestic product, recovered modestly from the Great Recession at a slower pace than the national average. Weak real estate markets, a high foreclosure rate and low homebuilding activity hindered a strong recovery. Californias unemployment rate reached a historical high of 12.5% in December 2010, but declined to 11.7% by period-end, which was significantly higher than the 9.1% 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Annual Report | 7 national rate. 3 The state gained jobs in all sectors except other services, mining and logging, and financial activities. The information, education and health services, and professional and business services sectors posted the strongest annual growth rates. In the economic forecast included with the governors fiscal year 2012 budget proposal, the state projected slim job growth of 1.2% in 2011, a pace that would lag working-age population growth. 4 However, the state projected job growth to accelerate in 2012 and 2013, with nonfarm jobs lost during the Great Recession to be recovered fully in the third quarter of 2016. California enacted its fiscal year 2011 budget three months late, in October 2010. To close a more than $19 billion gap, state officials relied on optimistic revenue forecasts, higher federal aid assumptions, spending cuts, and various nonrecurring measures that included payment deferrals, loans and fund shifts. 5 However, federal funds and spending cuts that failed to materialize added $5.3 billion to the states fiscal year 2012 budget deficit. 4 In November 2010, voters passed a proposition that allowed for timelier budgets and two propositions that further limited the states budgetary flexibility and ability to raise revenues. On January 10, 2011, Governor Brown submitted his fiscal year 2012 budget proposal to the state legislature. To close a projected $25.4 billion deficit and build a $1 billion reserve, the governor proposed budget solutions totaling $26.4 billion that included spending cuts, revenue enhancements and inter-fund borrowing. 4 The state had enacted approximately $11 billion in budget solutions when in late March Governor Brown halted negotiations with Republican legislators, due to disagreements regarding tax measures that would help close the remaining $15.4 billion budget gap without deeper cuts to schools and public safety. 6 At period-end, the governor revised his budget for fiscal year 2012 to take into account a projected jump in tax revenue. The revision called for fewer extensions of temporary fees and taxes than set forth in the original proposal, and required approval from the state legislature and voters. At period-end, the states legislature faced a constitutionally mandated June 15 deadline to pass a budget. The states net tax-supported debt was $2,542 per capita and 6.0% of personal income, compared with the $1,066 and 2.8% national medians. 7 Although Californias debt levels ranked among the nations highest, they were moderate given the states large budget. However, with unused voter authorizations for issuance of approximately $42.8 billion of general obligation (GO) bonds as of 3. Source: Bureau of Labor Statistics. 4. Source: Edmund G. Brown, Jr., Governor, State of California, 2011-12 Governors Budget Summary, 1/10/11. 5. Source: Moodys Investors Service, High Profile New Issue: California (State of), 11/16/10. 6. Source: Bloomberg LP, Brown Plans California Drive to Keep Taxes as New Cuts Loom, 4/5/11. 7. Source: Moodys Investors Service, Special Comment: 2011 State Debt Medians Report, 5/25/11. 8 | Annual Report October 1, 2010, the states debt levels are likely to increase in coming years. 5 Independent credit rating agency Standard & Poors (S&P) assigned Californias various purpose GO bonds a rating of A- with a negative outlook. 8 The rating reflected the states diverse economy, deep structural budget imbalance and array of legal requirements that complicate fiscal management. The outlook reflected S&Ps view of the states difficulty in reaching the political consensus necessary to resolve the remaining projected budget deficit. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, the Funds portfolio remains diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion The combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve favored the use of longer-term bonds. Consistent with our strategy, we sought to purchase bonds that ranged from 15 to 30 years in maturity with good call features. Furthermore, by focusing on relative value and attractive credit spreads, we were able to find attractive investment opportunities in this volatile market. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Thank you for your continued participation in Franklin California High Yield Municipal Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 8. This does not indicate Standard & Poors rating of the Fund. Annual Report | 9 Performance Summary as of 5/31/11 Franklin California High Yield Municipal Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. 10 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 11 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 12 | Annual Report Annual Report | 13 Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. In general, an investor is paid a higher yield to assume a greater degree of credit risk. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 5/31/11. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/28/10 for the maximum combined effective federal and California state personal income tax bracket of 41.21%, based on the federal income tax rate of 35.00%. 6. The 30-day standardized yield for the 30 days ended 5/31/11 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 11/15/06, the Fund began offering Advisor class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 11/15/06, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 11/15/06, actual Advisor class performance is used reflecting all charges and fees applicable to that class. Since 11/15/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +10.45% and +2.21%. 9. Source: © 2011 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 14 | Annual Report Your Funds Expenses Franklin California High Yield Municipal Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 15 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.62%; B: 1.16%; C: 1.17%; and Advisor: 0.52%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 16 | Annual Report Franklin Tennessee Municipal Bond Fund Your Funds Goal and Main Investments: Franklin Tennessee Municipal Bond Fund seeks to maximize income exempt from federal and Tennessee personal income taxes, consistent with prudent investing and the preservation of capital, by investing at least 80% of its net assets in investment grade municipal securities that pay interest free from such taxes. 1 Annual Report | 17 Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $11.35 on May 31, 2010, to $11.19 on May 31, 2011. The Funds Class A shares paid dividends totaling 44.32 cents per share for the reporting period. 2 The Performance Summary beginning on page 21 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.90%. An investor in the 2011 maximum combined effective federal and Tennessee personal income tax bracket of 38.90% would need to earn a distribution rate of 6.38% from a taxable investment to match the Funds Class A tax-free distribution rate. State Update Tennessees economy improved as revenues increased and employment inched up during the 12 months under review. The mining, logging and construction sector and leisure and hospitality sector had the greatest gains, while the information and other services sectors lost jobs. The hard-hit manufacturing sector stabilized during the reporting period, and state officials anticipate it could lead Tennessees economic rebound. Manufacturing, which constitutes about 12% of Tennessees total employment compared with roughly 9% for the nation, was supported by the auto industry, which began adding jobs in 2010. 3 General Motors, Volkswagen and Nissan also invested substantially in new and upgraded plants and expected to add jobs through 2012, including employees to produce Nissans new plug-in electric car. The states unemployment rate was 9.7% in May 2011 compared to 9.1% for the nation. 4 Tennessees economic development also remained active, with plans for industrial parks and green business facilities such as three new solar energy plants. In addition, the states housing market compared favorably with nationwide levels. The U.S. foreclosure crisis weighed on property values statewide, but Tennessees foreclosure rate remained only about half the national average through the reporting period. 5 The states budget improved from recessionary low levels, while its underlying municipal debt maintained its high credit rating. Recent budget planning has slowly pushed Tennessee back toward structural balance after tax receipts fell short in fiscal years 2009 and 2010. The recently enacted fiscal year 2011 budget Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Moodys Investors Service, New Issue: Moodys Assigns Aaa Rating and Stable Outlook to $213 million Tennessee General Obligation Bonds, 10/6/10. 4. Source: Bureau of Labor Statistics. 5. Source: Standard & Poors, State Review: Tennessee, RatingsDirect, 5/10/11. 18 | Annual Report was, as in the past two years, supported by non-recurring measures, including federal stimulus money. It also assumed the use of reserves and a temporary one-year assessment to hospitals to help narrow a budget gap that is still expected to produce a $189 million deficit. 5 The governor submitted a 2012 budget that projected growth in tax revenues of 3.1% to 3.3% but assumed revenue increases would be negated by inflation. 5 As a result, the governor proposed an average of 2.5% in reductions to state programs, a 2% cut for K-12 and higher education and a proposed elimination of 1,180 jobs. 5 Tennessees net tax-supported debt was 1.0% of personal income and $345 per capita, both very low compared with the national medians of 2.8% and $1,066. 6 Despite the recessions significant impact on key tax revenues and the lingering challenges of major budget gaps in recent years, independent credit rating agency Standard & Poors assigned Tennessees general obligation debt an AA+ rating with a positive outlook. 7 This rating reflected the states historically low debt levels, positive economic trends and the maintenance of adequate budgetary reserves even after accounting for large drawdowns in the current fiscal year. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, the Funds portfolio remains diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion The combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve favored the use of longer-term bonds. Consistent with our strategy, we sought to purchase bonds that ranged from 15 to 30 years in maturity with good call features. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. 6. Source: Moodys Investors Service, Special Comment: 2011 State Debt Medians Report, 5/25/11. 7. This does not indicate S&Ps rating of the Fund. Annual Report | 19 Thank you for your continued participation in Franklin Tennessee Municipal Bond Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 20 | Annual Report Performance Summary as of 5/31/11 Franklin Tennessee Municipal Bond Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graph do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Performance 1 C u m u lative total ret u r n excl u des the sales charge. Average a nnu al total ret u r n s i n cl u de the maxim u m sales charge. Class A: 4.25% maxim u m i n itial sales charge. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees) do n ot exceed 0.60% (other tha n certai n n o n ro u ti n e expe n ses) un til 9/30/11. Annual Report | 21 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes the maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. If the manager and administrator had not waived fees, the Funds distribution rate and total return would have been lower, and yield for the period would have been 3.46%. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the current 3.80 cent per share monthly dividend and the maximum offering price of $11.69 per share on 5/31/11. 6. Taxable equivalent distribution rate and yield assume the published rates as of 12/28/10 for the maximum combined effective federal and Tennessee state personal income tax rate of 38.90%, based on the federal income tax rate of 35.00%. 7. The 30-day standardized yield for the 30 days ended 5/31/11 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 9. Source: © 2011 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 22 | Annual Report Your Funds Expenses Franklin Tennessee Municipal Bond Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 23 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 0.70%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 24 | Annual Report a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 25 a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 26 | The accompanying notes are an integral part of these financial statements. | Annual Report a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 27 a For the period November 15, 2006 (effective date) to May 31, 2007. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. 28 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds 96.6% California 94.5% ABAG Fi n a n ce A u thority for No n profit Corps. Reve nu e, Elder Care Allia n ce, Califor n ia Mortgage I n s u red, 5.60%, 8/15/34 $ $ Wi n demere Ra n ch Fi n a n ci n g Program, S u b Series B, 5.00%, 9/02/27 Wi n demere Ra n ch Fi n a n ci n g Program, S u b Series B, 5.00%, 9/02/34 Alameda CFD No. 2 Special Tax, Ref un di n g, 6.125%, 9/01/16 Aliso Viejo CFD No. 2005-01 Special Tax, Gle n wood at Aliso Viejo, 5.875%, 9/01/27 America n Ca n yo n Fi n a n ci n g A u thority I n frastr u ct u re Reve nu e Special Assessme n t, America n Ca n yo n Road East, 5.00%, 9/02/30 5.10%, 9/02/35 Artesia RDA Tax Allocatio n , Artesia Redevelopme n t Project Area, 5.50%, 6/01/42 Artesia Redevelopme n t Project Area, 5.70%, 6/01/42 Ho u si n g Set-Aside, Artesia Redevelopme n t Project Area, 7.70%, 6/01/46 Az u sa Special Tax, CFD No. 2005-1, Improveme n t Area 1, 5.00%, 9/01/27 Escrow, CFD No. 2005-1, Improveme n t Area 1, 5.00%, 9/01/37 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n s u red, zero cp n ., 8/01/31 Bea u mo n t Fi n a n ci n g A u thority Local Age n cy Reve nu e, Series B, 5.35%, 9/01/28 Series B, 5.40%, 9/01/35 Series C, 5.45%, 9/01/27 Series C, 5.50%, 9/01/29 Series C, 5.50%, 9/01/35 Series C, 5.50%, 9/01/35 Bea u mo n t USD, GO, Electio n of 2008, Series C, AGMC I n s u red, 6.00%, 8/01/41 Bre n twood I n frastr u ct u re Fi n a n ci n g A u thority I n frastr u ct u re Reve nu e, CIFP, Series 1, 5.00%, 9/02/25 5.125%, 9/02/30 5.15%, 9/02/35 B u e n a Park Comm un ity RDA Tax Allocatio n , Co n solidated Redevelopme n t Project, 6.25%, 9/01/35 Califor n ia City RDA Tax Allocatio n Reve nu e, Ref un di n g, Series A-1, 7.75%, 9/01/34 Califor n ia Co un ty Tobacco Sec u ritizatio n Age n cy Tobacco Reve nu e, Asset-Backed, Gold Co un try F un di n g Corp., Ref un di n g, 5.25%, 6/01/46 Tobacco Settleme n t Asset-Backed, Los A n geles Co un ty Sec u ritizatio n Corp., 5.70%, 6/01/46 Califor n ia Ed u catio n al Facilities A u thority Reve nu e, College a n d U n iversity Fi n a n ci n g Program, 5.00%, 2/01/30 College a n d U n iversity Fi n a n ci n g Program, 5.00%, 2/01/37 College a n d U n iversity Fi n a n ci n g Program, Ref un di n g, 5.00%, 2/01/26 Sa n Fra n cisco U n iversity, 6.125%, 10/01/36 U n iversity of Redla n ds, Series A, 5.125%, 8/01/38 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Kaiser Perma n e n te, Series A, ETM, 5.40%, 5/01/28 Provide n ce Health a n d Services, Ref un di n g, Series C, 6.50%, 10/01/33 Annual Report | 29 30 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Ceres USD, GO, Capital Appreciatio n , Electio n of 2008, Series A, zero cp n ., 8/01/39 $ $ 8/01/40 Chatom USD, GO, Electio n of 2006, Capital Appreciatio n , Series C, XLCA I n s u red, zero cp n ., 8/01/47 Chi n o CFD Special Tax, No. 03-1, 5.875%, 9/01/33 No. 03-3, Improveme n t Area 1, 5.70%, 9/01/29 No. 03-3, Improveme n t Area 1, 5.75%, 9/01/34 Ch u la Vista Special Tax, CFD No. 01-1, Improveme n t Area B, Sa n Mig u el Ra n ch, 5.45%, 9/01/36 CFD No. 12-I, McMilli n Otay Ra n ch, 5.25%, 9/01/30 CFD No. 12-I, McMilli n Otay Ra n ch, 5.25%, 9/01/36 Clovis USD, GO, Capital Appreciatio n , Electio n of 2004, Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/27 8/01/28 Compto n Comm un ity College District GO, Electio n of 2002, Series B, 6.625%, 8/01/27 6.75%, 8/01/34 Compto n CRDA Tax Allocatio n , Redevelopme n t Project, seco n d lie n , Series B, 5.70%, 8/01/30 6.00%, 8/01/42 Compto n USD, GO, Electio n of 2002, Series C, AMBAC I n s u red, 5.00%, 6/01/31 Coro n a CFD No. 2001-2 Special Tax, Improveme n t Areas Nos. 1 a n d 2, Series A, 6.25%, 9/01/32 Coro n a CFD No. 2003-2 Special Tax, Highla n ds Collectio n , 5.15%, 9/01/34 5.20%, 9/01/34 Coro n a-Norco USD, PFA Special Tax Reve nu e, Series B, 5.00%, 9/01/26 9/01/36 Coro n a-Norco USD Special Tax, CFD No. 04-1, 5.20%, 9/01/36 Series A, 5.35%, 9/01/26 Series A, 5.40%, 9/01/36 Cotati So u th So n oma B u si n ess Park AD Special Assessme n t, Improveme n t, 6.50%, 9/02/33 C u dahy Comm un ity Developme n t Commissio n Tax Allocatio n , City-Wide Redevelopme n t, Redevelopme n t Project, Series B, 7.75%, 10/01/27 Daly City Ho u si n g Developme n t Fi n a n ce Age n cy Mobile Home Park Reve nu e, Fra n cisca n Mobile Home Park Acq u isitio n Project, s u b. bo n d, Ref un di n g, Series B, 5.85%, 12/15/47 Del Mar Race Track A u thority Reve nu e, 5.00%, 8/15/25 Del Paso Ma n or Water Dist Reve nu e COP, Phase I Importa n t Project, 5.50%, 7/01/41 D u arte RDA Tax Allocatio n , Capital Appreciatio n , Merged Redevelopme n t Project, ETM, zero cp n ., 12/01/28 Easter n Califor n ia M un icipal Water District CFD No. 2003-15, Special Tax, Morga n Valley, Series A, 5.20%, 9/01/37 Annual Report | 31 32 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) I n dio CFD Special Tax, 5.00%, 9/01/25 $ $ 5.10%, 9/01/30 No. 04-3, Terra Lago, Improveme n t Area 1, 5.15%, 9/01/35 Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 00-18, Gro u p Five, Ref un di n g, 5.00%, 9/02/29 AD No. 03-19, Gro u p Five, Ref un di n g, 5.00%, 9/02/25 AD No. 03-19, Gro u p Fo u r, 5.00%, 9/02/29 AD No. 04-20, Gro u p O n e, 5.00%, 9/02/25 AD No. 04-20, Gro u p O n e, 5.00%, 9/02/30 Irvi n e Special Tax, CFD No. 2005-2, 5.25%, 9/01/36 Irvi n e USD Special Tax, CFD, 6.70%, 9/01/35 J u r u pa Comm un ity Services District Special Tax, CFD No. 7, Series A, 5.10%, 9/01/28 CFD No. 7, Series A, 5.15%, 9/01/35 CFD No. 11, Series A, 5.05%, 9/01/30 CFD No. 11, Series A, 5.10%, 9/01/35 CFD No. 12, Series A, 5.10%, 9/01/29 CFD No. 12, Series A, 5.15%, 9/01/35 CFD No. 17, Series A, 5.125%, 9/01/25 CFD No. 17, Series A, 5.20%, 9/01/36 CFD No. 18, Eastvale, Series A, 5.00%, 9/01/36 CFD No. 19, Eastvale, Series A, 5.00%, 9/01/36 CFD No. 30, Series A, 5.60%, 9/01/37 Lafayette RDA Tax Allocatio n , 5.75%, 8/01/32 Lake Elsi n ore 1915 Act Special Assessme n t, AD No. 93-1, Limited Obligatio n , Ref un di n g, 7.00%, 9/02/30 Lake Elsi n ore Special Tax, CFD No. 2003-2, Ca n yo n Hills, Improveme n t Area A, Series A, 5.85%, 9/01/24 CFD No. 2003-2, Ca n yo n Hills, Improveme n t Area A, Series A, 5.95%, 9/01/34 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 1, 5.10%, 9/01/22 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 1, 5.15%, 9/01/25 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 1, 5.25%, 9/01/30 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 1, 5.25%, 9/01/35 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 2, Series A, 5.20%, 9/01/26 CFD No. 2004-3, Rosetta Ca n yo n , Improveme n t Area No. 2, Series A, 5.25%, 9/01/37 CFD No. 2005-2, Aberhill Ra n ch, Improveme n t Area A, Series A, 5.45%, 9/01/36 CFD No. 2006-2, Viscaya, Series A, 5.40%, 9/01/36 Lake Hemet M un icipal Water District COP, 5.00%, 9/10/30 5.25%, 9/10/40 La n caster Fi n a n ci n g A u thority Tax Allocatio n Reve nu e, Redevelopme n t Project Nos. 5 a n d 6, Ref un di n g, 5.40%, 2/01/29 La n caster RDA Tax Allocatio n , Combi n ed Redevelopme n t Project Areas, 6.875%, 8/01/34 8/01/39 Annual Report | 33 Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) M u rrieta CFD No. 2001-1 Special Tax, Bl u esto n e, Improveme n t Area A, 6.20%, 9/01/25 $ $ M u rrieta CFD No. 2003-2 Special Tax, Blackmore Ra n ch, 6.10%, 9/01/34 M u rrieta CFD No. 2004-1 Special Tax, Bremerto n , 5.625%, 9/01/34 Norco Special Tax, CFD No. 02-1, 6.50%, 3/01/33 North Natomas CFD Special Tax, No. 4, Series B, 6.375%, 9/01/31 Ocea n side CFD No. 2001-1 Special Tax, Morro Hills Developme n t, 5.50%, 9/01/34 Ora n ge Co un ty 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 01-1-GP1, 5.10%, 9/02/33 Orchard School District GO, Electio n of 2001, Series B, AGMC I n s u red, 6.00%, 8/01/36 Oro Gra n de Eleme n tary School District COP, 5.875%, 9/15/37 Ox n ard Harbor District Reve nu e, Series A, 5.75%, 8/01/20 Series B, 6.00%, 8/01/24 Ox n ard Special Tax, CFD No. 3, Seabridge, 5.00%, 9/01/35 Palomar Pomerado Health Care District COP, 6.00%, 11/01/30 6.75%, 11/01/39 Paso Robles Joi n t USD, GO, Capital Appreciatio n , Electio n of 2006, Series A, zero cp n ., 9/01/45 Perris CFD No. 05-2 Special Tax, Harmo n y Grove, Series A, 5.00%, 9/01/21 5.20%, 9/01/24 5.25%, 9/01/29 5.30%, 9/01/35 Perris CFD No. 2001-1 Special Tax, Improveme n t Area No. 4, May Farms, Series A, 5.00%, 9/01/25 Improveme n t Area No. 4, May Farms, Series A, 5.10%, 9/01/30 Improveme n t Area No. 4, May Farms, Series A, 5.15%, 9/01/35 Improveme n t Area No. 5, May Ra n ch, Series A, 5.00%, 9/01/26 Improveme n t Area No. 5, May Ra n ch, Series A, 5.00%, 9/01/37 Perris CFD No. 2002-1 Special Tax, Series A, 6.375%, 9/01/23 6.50%, 9/01/29 6.50%, 9/01/33 Perris CFD No. 2004-3 Special Tax, Improveme n t Area No. 2, Series A, 5.30%, 9/01/35 Perris PFA Local Age n cy Reve nu e, Series A, 6.25%, 9/01/33 Perris PFAR Tax Allocatio n , 5.30%, 10/01/26 5.35%, 10/01/36 Ho u si n g Loa n , Series A, 6.125%, 10/01/40 Pico Rivera Water A u thority Reve nu e, Ref un di n g, Series A, 6.25%, 12/01/32 Porterville PFA Sewer Reve nu e, 5.625%, 10/01/36 Poway USD Special Tax, CFD No. 6, 4S Ra n ch, 5.125%, 9/01/35 CFD No. 6, Improveme n t Area B, 5.125%, 9/01/36 CFD No. 14, Area A, 5.125%, 9/01/26 CFD No. 14, Area A, 5.25%, 9/01/36 CFD No. 14, Del S u r, 5.125%, 9/01/26 Annual Report | 35 Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Ra n cho Cordova CFD No. 2003-1 Special Tax, S un ridge A n atolia, 5.25%, 9/01/25 $ $ 5.375%, 9/01/30 5.375%, 9/01/37 5.50%, 9/01/37 Ra n cho Mirage Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Eise n hower Medical Ce n ter, Series A, 5.00%, 7/01/47 Redwood City Special Tax, O n e Mari n a, 7.75%, 9/01/41 Richla n d School District GO, Capital Appreciatio n , Electio n of 2008, Ref un di n g, Series C, AGMC I n s u red, zero cp n ., 8/01/49 Richmo n d Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Reassessme n t, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 9/02/30 Rio Eleme n tary School District Special Tax, CFD No. 1, 5.20%, 9/01/35 Rio Ho n do Comm un ity College District GO, Capital Appreciatio n , Electio n of 2004, Series C, zero cp n . to 8/01/24, 6.85% thereafter, 8/01/42 Riverba n k USD, GO, Electio n of 2005, Series B, Ass u red G u ara n ty, zero cp n ., 8/01/38 8/01/43 Riverside Co un ty RDA Tax Allocatio n , Desert Comm un ities Redevelopme n t Project Area, Seco n d Lie n , Series D, 7.00%, 12/01/31 Desert Comm un ities Redevelopme n t Project Area, Seco n d Lie n , Series D, 7.25%, 12/01/37 Ho u si n g, Series A, 6.00%, 10/01/39 Ho u si n g, Series A, 7.125%, 10/01/42 J u r u pa Valley Redevelopme n t Project Area, Series B, 6.75%, 10/01/30 Riverside Co un ty Special Tax, CFD No. 87-5, se n ior lie n , Ref un di n g, Series A, 7.00%, 9/01/13 Riverside USD Special Tax, CFD No. 13, Improveme n t Area 1, 5.375%, 9/01/34 CFD No. 14, Series A, 5.45%, 9/01/35 CFD No. 15, Improveme n t Area 1, 5.45%, 9/01/25 CFD No. 15, Improveme n t Area 1, 5.55%, 9/01/30 CFD No. 15, Improveme n t Area 1, 5.60%, 9/01/34 CFD No. 15, Series A, 5.15%, 9/01/25 CFD No. 15, Series A, 5.25%, 9/01/30 CFD No. 15, Series A, 5.25%, 9/01/35 CFD No. 17, Aldea, 5.125%, 9/01/35 CFD No. 18, 5.00%, 9/01/34 CFD No. 22, 5.25%, 9/01/35 Road 17 Levee Area PFA Assessme n t Reve nu e, Road 17 Levee Improveme n t Project, 6.75%, 9/01/29 Romola n d School District Special Tax, CFD No. 1, Improveme n t Area 1, 5.45%, 9/01/38 Improveme n t Area 2, 5.375%, 9/01/38 36 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Roseville Special Tax, CFD No. 1, Fiddyme n t Ra n ch, 5.00%, 9/01/17 $ $ Fiddyme n t Ra n ch, 5.00%, 9/01/19 Fiddyme n t Ra n ch, 5.125%, 9/01/21 Fiddyme n t Ra n ch, 5.00%, 9/01/24 Fiddyme n t Ra n ch, 5.00%, 9/01/25 Fiddyme n t Ra n ch, 5.125%, 9/01/26 Fiddyme n t Ra n ch, 5.25%, 9/01/36 Lo n gmeadow, 5.00%, 9/01/36 Sto n e Poi n t, 6.375%, 9/01/24 Sto n e Poi n t, 6.375%, 9/01/28 Westpark, 5.15%, 9/01/30 Westpark, 5.20%, 9/01/36 Roseville Westpark CFD No. 1 Special Tax, P u blic Facilities, 5.20%, 9/01/26 5.25%, 9/01/37 Rowla n d USD, GO, Capital Appreciatio n , Electio n of 2006, Series B, zero cp n ., 8/01/34 8/01/39 8/01/42 Sacrame n to Co un ty Airport System Reve nu e, se n ior bo n d, Series B, AGMC I n s u red, 5.25%, 7/01/39 Sacrame n to Special Tax, North Natomas CFD No. 97-01, Ref un di n g, 5.10%, 9/01/35 Sa n Ber n ardi n o Comm un ity College District GO, Electio n of 2008, Series A, zero cp n ., 8/01/44 Sa n Diego P u blic Facilities Fi n a n ci n g A u thority Lease Reve nu e, Master Ref un di n g Project, Series A, 5.25%, 3/01/40 Sa n Diego RDA Tax Allocatio n , Capital Appreciatio n , Ref un di n g, Series B, zero cp n ., 9/01/15 9/01/16 9/01/19 9/01/20 9/01/21 9/01/22 9/01/23 9/01/24 9/01/25 9/01/26 9/01/27 9/01/28 Sa n Diego RDA Tax Allocatio n Reve nu e, City Heights Redevelopme n t, Series A, 5.625%, 9/01/40 Naval Trai n i n g Ce n ter, Series A, 5.50%, 9/01/30 Naval Trai n i n g Ce n ter, Series A, 5.75%, 9/01/40 Sa n Diego USD, GO, Capital Appreciatio n Bo n d, Electio n of 2008, Series A, zero cp n . to 7/01/19, 6.00% thereafter, 7/01/33 Series C, zero cp n . to 7/01/30, 6.625% thereafter, 7/01/47 Annual Report | 37 Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Fra n cisco City a n d Co un ty Redevelopme n t Fi n a n ci n g A u thority Tax Allocatio n , Missio n Bay North Redevelopme n t, Series C, 6.75%, 8/01/41 $ $ Missio n Bay So u th Redevelopme n t, Series D, 7.00%, 8/01/33 Missio n Bay So u th Redevelopme n t, Series D, 6.625%, 8/01/39 Missio n Bay So u th Redevelopme n t, Series D, 7.00%, 8/01/41 Sa n Fra n cisco Redevelopme n t Projects, Serires B, 6.625%, 8/01/41 Sa n Joaq u i n Co un ty P u blic Facilities Fi n a n ci n g Corp. Reve nu e COP, Wastewater Co n veya n ce Project, 6.00%, 8/01/37 Sa n Joaq u i n Delta Comm un ity College District GO, Electio n of 2004, Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 8/01/30 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, 5.60%, 1/15/16 Capital Appreciatio n , Ref un di n g, Series A, 5.70%, 1/15/19 Capital Appreciatio n , Ref un di n g, Series A, 5.75%, 1/15/21 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/15/26 Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/15/32 j un ior lie n , ETM, zero cp n ., 1/01/28 Ref un di n g, Series A, 5.50%, 1/15/28 se n ior lie n , 5.00%, 1/01/33 Sa n Marcos P u blic Facilities A u thority Special Tax Reve nu e, Ref un di n g, Series A, 5.65%, 9/01/36 Series A, 5.05%, 9/01/38 Sa n Marcos RDA Tax Allocatio n , Affordable Ho u si n g Project, Series A, 5.65%, 10/01/28 Sa n ta Barbara Eleme n tary School District GO, Electio n of 2010, Capital Appreciatio n , Series A, zero cp n . to 8/01/23, 7.00% thereafter, 8/01/36 Sa n ta Cr u z Co un ty RDA Tax Allocatio n , 6.625%, 9/01/29 Sa n tee Comm un ity Developme n t Commissio n Tax Allocatio n , Sa n tee Comm un ity Redevelopme n t Project, Series A, 7.00%, 8/01/31 8/01/41 Sa u g u s USD, CFD No. 2005-4 Special Tax, 5.30%, 9/01/36 Selma PFA Lease Reve nu e, Ref un di n g, 7.00%, 2/01/40 Sierra View Local Health Care District Reve nu e, 5.25%, 7/01/32 Simi Valley 1915 Act Special Assessme n t, AD No. 98-1, Madera, 7.30%, 9/02/24 Siskiyo u U n io n High School District GO, Capital Appreciatio n , Electio n of 2008, Series B, AGMC I n s u red, zero cp n ., 8/01/49 So n oma CDA Tax Allocatio n , Redevelopme n t Project, 7.00%, 12/01/30 So u ther n Califor n ia P u blic Power A u thority Tra n smissio n Project Reve nu e, So u ther n Tra n smissio n Project, 6.125%, 7/01/18 Stockto n 1915 Act Special Assessme n t, Limited Obligatio n , Mosher AD No. 2003-2, 6.20%, 9/02/23 6.30%, 9/02/33 Stockto n PFA Lease Reve nu e, Capital Improveme n t Projects, Series A, 7.00%, 9/01/38 Stockto n Special Tax, Spa n os Park West CFD No. 2001-1, Pre-Ref un ded, 6.25%, 9/01/25 S u sa n ville PFAR, Utility E n terprises Project, Ref un di n g, S u b Series B, 5.50%, 6/01/30 38 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) S u sa n ville PFAR, Utility E n terprises Project, Ref un di n g, S u b Series B, (co n ti nu ed) 5.875%, 6/01/35 $ $ 6.00%, 6/01/45 S u sa n ville School District GO, Capital Appreciatio n , Electio n of 2008, Ass u red G u ara n ty, zero cp n ., 8/01/49 Tehachapi RDA Tax Allocatio n , Tehachapi Redevelopme n t Project, Radia n I n s u red, 5.25%, 12/01/37 Temec u la RDA Tax Allocatio n Reve nu e, Ho u si n g, Redevelopme n t Project No. 1, Series A, 7.00%, 8/01/39 s u b. lie n , Escrow, Redevelopme n t Project No. 1, 5.625%, 12/15/38 Temec u la Valley USD, CFD No. 2005-1 Special Tax, 5.00%, 9/01/36 Tobacco Sec u ritizatio n A u thority Norther n Califor n ia Tobacco Settleme n t Reve nu e, Capital Appreciatio n , Asset-Backed, Series A-2, 5.40%, 6/01/27 Series A-1, 5.375%, 6/01/38 Series A-1, 5.50%, 6/01/45 Tobacco Sec u ritizatio n A u thority So u ther n Califor n ia Tobacco Settleme n t Reve nu e, Seco n d S u b. Capital Appreciatio n Bo n d, Ref un di n g, Series C, zero cp n ., 6/01/46 Torra n ce USD, GO, Capital Appreciatio n , Electio n of 2008, Meas u re Z, Series B-1, zero cp n ., 8/01/34 Tr u ckee-Do nn er PUD Special Tax, CFD No. 04-1, 5.75%, 9/01/29 5.80%, 9/01/35 Tr u ckee-Do nn er PUD Special Tax Allocatio n , Special Tax Bo n ds, 5.20%, 9/01/25 5.25%, 9/01/30 5.30%, 9/01/35 T u lare RDA Tax Allocatio n , Merged T u lare Redevelopme n t, Series A, 6.25%, 8/01/40 T u lare Sewer Reve nu e, 6.50%, 11/15/45 T u rlock P u blic Fi n a n ci n g A u thority Tax Allocatio n Reve nu e, 7.50%, 9/01/39 T u sti n CFD No. 07-01 Special Tax, T u sti n Legacy, 6.00%, 9/01/37 T u sti n USD Special Tax, 5.75%, 9/01/30 6.00%, 9/01/40 Upla n d CFD No. 2003-2 Special Tax, Sa n A n to n io, Improveme n t Area 1, Series A, 5.90%, 9/01/24 6.00%, 9/01/34 Vallejo RDA Tax Allocatio n , Ho u si n g Set-Aside, Ref un di n g, Series A, 7.00%, 10/01/31 Valley Sa n itary District 1915 Act Special Assessme n t, AD No. 04, Valley Sa n itary District, Limited Obligatio n , 5.00%, 9/02/25 5.20%, 9/02/30 Victor Valley Comm un ity College District GO, Capital Appreciatio n , Electio n of 2002, Series C, zero cp n ., 6/01/49 Washi n gto n Tow n ship Health Care District Reve nu e, Series A, 5.50%, 7/01/38 West Hollywood Comm un ity Developme n t Commissio n Tax Allocatio n , East Side Redevelopme n t Project, Series A, 7.25%, 9/01/31 7.50%, 9/01/42 Annual Report | 39 Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) West Ker n Comm un ity College District GO, Capital Appreciatio n , Electio n of 2004, Series B, XLCA I n s u red, zero cp n ., 11/01/25 $ $ 11/01/26 11/01/27 11/01/28 11/01/29 West Sacrame n to Special Tax, CFD No. 20, 5.125%, 9/01/25 5.30%, 9/01/35 Westside USD, CFD No. 2005-3 Special Tax, 5.00%, 9/01/26 9/01/36 William S. Hart UHSD, CFD No. 2005-1 Special Tax, 5.30%, 9/01/36 Woodla n d Fi n a n ce A u thority Water Reve nu e, 6.00%, 3/01/36 3/01/41 Woodla n d Special Tax, CFD No. 1, 6.00%, 9/01/28 6.25%, 9/01/34 Yorba Li n da RDA, Tax Allocatio n Reve nu e, s u b. lie n , Redevelopme n t Project, Series A, 6.50%, 9/01/32 Y u cca Valley RDA Tax Allocatio n , Y u cca Valley Redevelopme n t Project No. 1, 5.50%, 6/01/28 5.75%, 6/01/38 U.S. Territories 2.1% Guam 1.6% G u am Gover n me n t GO, Ref un di n g, Series A, 5.00%, 11/15/23 Ref un di n g, Series A, 5.25%, 11/15/37 Series A, 7.00%, 11/15/39 G u am Gover n me n t Waterworks A u thority Water a n d Wastewater System Reve nu e, 5.625%, 7/01/40 Northern Mariana Islands 0.1% Norther n Maria n a Isla n ds Commo n wealth Ports A u thority Seaport Reve nu e, Series A, 6.60%, 3/15/28 Puerto Rico 0.4% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/44 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $1,410,557,965) 40 | Annual Report See Abbreviations on page 61. a Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2011, the aggregate value of these securities was $7,118,007, representing 0.53% of net assets. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 41 a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Effective September 1, 2008, the redemption fee was eliminated. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 42 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds 98.4% Tennessee 85.4% A n derso n Co un ty Water A u thority Water a n d Sewer Reve nu e, 5.00%, 6/01/36 $ $ Blo un t Co un ty PBA, GO, Local Gover n me n t P u blic Improveme n t, Series B-15-A, Ass u red G u ara n ty, 5.00%, 6/01/28 6/01/32 Bristol Electric Reve nu e, System, AMBAC I n s u red, 5.00%, 9/01/29 Chatta n ooga Electric Reve nu e, Series A, 5.00%, 9/01/33 Chatta n ooga Health Ed u catio n al a n d Ho u si n g Facility Board Reve nu e, Catholic Health I n itiatives, Series D, 6.25%, 10/01/33 Chatta n ooga-Hamilto n Co un ty Hospital A u thority Hospital Reve nu e, Erla n ger Medical Ce n ter, Ref un di n g, AGMC I n s u red, 5.00%, 10/01/22 Clarksville Electric System Reve nu e, Series A, 5.00%, 9/01/34 Series A, 5.00%, 9/01/35 XLCA I n s u red, 5.00%, 9/01/23 XLCA I n s u red, 5.00%, 9/01/32 Fra n kli n Co un ty Health a n d Ed u catio n al Facilities Board Reve nu e, U n iversity So u th Project, AMBAC I n s u red, 5.00%, 9/01/24 Gallati n Water a n d Sewer Reve nu e, Ass u red G u ara n ty, 5.00%, 1/01/33 Gree n e Co un ty GO, Ref un di n g, Series B, NATL I n s u red, 5.00%, 6/01/24 Hallsdale-Powell Utility District K n ox Co un ty Water a n d Sewer Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 4/01/31 Ref un di n g a n d Improveme n t, Series A, NATL RE, FGIC I n s u red, 5.00%, 4/01/27 Harpeth Valley Utilities District Davidso n a n d Williamso n Co un ties Reve nu e, Utilities, Improveme n t, NATL I n s u red, 5.00%, 9/01/29 NATL I n s u red, 5.00%, 9/01/34 NATL RE, FGIC I n s u red, 5.00%, 9/01/35 Hawki n s Co un ty First Utility District Waterworks Reve nu e, Series B, Ass u red G u ara n ty, 5.00%, 6/01/42 Jackso n Hospital Reve nu e, Jackso n -Madiso n Project, Ref un di n g a n d Improveme n t, 5.50%, 4/01/33 Joh n so n City Electric Reve nu e, Improveme n t, AGMC I n s u red, 5.00%, 5/01/29 Joh n so n City Health a n d Ed u catio n al Facilities Board Hospital Reve nu e, Series A, NATL I n s u red, Pre-Ref un ded, 5.125%, 7/01/25 Joh n so n City Health a n d Ed u catio n al Facilities Board Reve nu e, Pi n e Oaks Assisted Project, Series A, GNMA Sec u red, 5.90%, 6/20/37 Ki n gsport GO, Series B, Ass u red G u ara n ty, 5.00%, 3/01/29 Ki n gsport IDB, MFHR, Model City Airport Project, GNMA Sec u red, 5.50%, 7/20/39 K n ox Chapma n Te nn essee Utility District K n ox Co un ty Water a n d Sewer Reve nu e, 5.25%, 1/01/36 K n ox Co un ty First Utility District Water a n d Sewer Reve nu e, NATL I n s u red, 5.00%, 12/01/24 NATL I n s u red, 5.00%, 12/01/25 Ref un di n g a n d Improveme n t, 5.00%, 12/01/26 Annual Report | 43 Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) K n ox Co un ty Health Ed u catio n al a n d Ho u si n g Facilities Board Hospital Facilities Reve nu e, Cove n a n t Health System, Ref un di n g a n d Improveme n t, Series A, zero cp n ., 1/01/36 $ $ Fort Sa n ders Allia n ce, Ref un di n g, NATL I n s u red, 5.75%, 1/01/14 K n ox Co un ty Health Ed u catio n al a n d Ho u si n g Facilities Board Reve nu e, U n iversity Health System I n c., Ref un di n g, 5.25%, 4/01/27 4/01/36 K n oxville Wastewater System Reve nu e, Improveme n t, Series A, NATL I n s u red, 5.00%, 4/01/37 K n oxville Water Reve nu e, System Improveme n t, Series R, AGMC I n s u red, 5.00%, 3/01/30 Lawre n ceb u rg PBA, GO, Electric System, P u blic Works, Ref un di n g, AMBAC I n s u red, 5.00%, 7/01/22 Le n oir City Electric System Reve nu e, Ref un di n g a n d Improveme n t, AGMC I n s u red, 5.00%, 6/01/21 Ma n chester GO, Ref un di n g, AGMC I n s u red, 5.00%, 6/01/38 Maryville Reve nu e, Series A, Ass u red G u ara n ty, 5.00%, 6/01/38 Memphis GO, Ge n eral Improveme n t, Ass u red G u ara n ty, Pre-Ref un ded, 5.00%, 4/01/27 NATL I n s u red, 5.00%, 10/01/22 Memphis-Shelby Co un ty Airport A u thority Airport Reve nu e, Ref un di n g, Series B, 5.75%, 7/01/25 Series A, AGMC I n s u red, 5.00%, 7/01/35 Series A, AGMC I n s u red, 5.00%, 7/01/39 Series D, AMBAC I n s u red, 6.00%, 3/01/24 Memphis-Shelby Co un ty Sports A u thority I n c. Reve nu e, Memphis Are n a Project, Ref un di n g, Series B, 5.375%, 11/01/29 Series A, AMBAC I n s u red, Pre-Ref un ded, 5.25%, 11/01/23 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty Electric Reve nu e, Series A, 5.00%, 5/15/33 AMBAC I n s u red, 5.00%, 5/15/25 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty GO, Ref un di n g, Series B, 5.00%, 8/01/25 Series C, 5.00%, 2/01/25 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty Health a n d Ed u catio n al Facilities Board Reve nu e, Va n derbilt U n iversity, Ref un di n g, Series B, 5.00%, 10/01/39 Series A, 5.50%, 10/01/29 R u therford Co un ty Co n solidated Utility District Waterworks Reve nu e, AGMC I n s u red, 5.00%, 2/01/36 Ref un di n g, NATL I n s u red, 5.00%, 2/01/27 R u therford Co un ty Health a n d Ed u catio n al Facilities Board Reve nu e, Asce n sio n Health Se n ior Credit Gro u p, Series C, 5.00%, 11/15/40 Shelby Co un ty Health Ed u catio n al a n d Ho u si n g Facilities Board Reve nu e, Baptist Memorial Health, Series A, 5.00%, 9/01/19 Ed u catio n al Facilities, Rhodes College, 5.50%, 8/01/40 Methodist, Series B, AGMC I n s u red, 5.25%, 9/01/27 St. J u de Childre n s Research Hospital, Ref un di n g, 5.00%, 7/01/36 44 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) So u th Blo un t Co un ty Utility District Waterworks Reve nu e, AGMC I n s u red, 5.00%, 12/01/33 $ $ 5.25%, 12/01/39 Te nn essee HDA Reve nu e, Homeow n ership Program, 2006-3, 4.90%, 7/01/37 Series 1, 5.00%, 7/01/29 Series 4B, 6.00%, 7/01/25 Te nn essee State School Bo n d A u thority Reve nu e, Higher Ed u catio n al Facilities, Seco n d Program, Ref un di n g, Series A, 5.00%, 5/01/39 Ref un di n g, Series A, NATL I n s u red, 5.00%, 5/01/26 Ref un di n g, Series A, NATL I n s u red, 5.00%, 5/01/30 Series A, 5.00%, 5/01/34 Series B, 5.50%, 5/01/38 West Wilso n Utility District Waterworks Reve nu e, 5.00%, 6/01/33 AMBAC I n s u red, Pre-Ref un ded, 5.25%, 6/01/23 Improveme n t, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/26 Ref un di n g a n d Improveme n t, AMBAC I n s u red, 5.25%, 6/01/23 Williamso n Co un ty GO, P u blic Improveme n t, Pre-Ref un ded, 5.00%, 4/01/20 Ref un di n g, 5.00%, 3/01/20 U.S. Territories 13.0% Guam 1.9% G u am Eco n omic Developme n t a n d Commerce A u thority Reve nu e, Tobacco Settleme n t, Asset-Backed, Ref un di n g, 5.25%, 6/01/32 G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.625%, 12/01/29 Puerto Rico 11.1% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A-4, AGMC I n s u red, 5.00%, 7/01/31 Series A, FGIC I n s u red, Pre-Ref un ded, 5.00%, 7/01/32 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series SS, NATL I n s u red, 5.00%, 7/01/25 Series XX, 5.25%, 7/01/40 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Hospital Reve nu e, Hospital A u xilio M u t u o Obligatio n Gro u p Project, Series A, NATL I n s u red, 6.25%, 7/01/24 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series D, 5.375%, 7/01/33 Series D, Pre-Ref un ded, 5.375%, 7/01/33 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u b., Series B, 6.375%, 8/01/39 Series C, 5.50%, 8/01/40 Total U.S. Territories Annual Report | 45 Franklin Municipal Securities Trust Statement of Investments, May 31, 2011 (continued) Franklin Tennessee Municipal Bond Fund Value Total Municipal Bonds (Cost $259,345,004) 98.4% $ Other Assets, less Liabilities 1.6% Net Assets 100.0% $ See Abbreviations on page 61. 46 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 47 48 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 49 50 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Municipal Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of two funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Annual Report | 51 Franklin Municipal Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. Each fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of May 31, 2011, and for all open tax years, each fund has determined that no provision for income tax is required in each funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Insurance companies typically insure municipal bonds that tend to be of very high 52 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Insurance (continued) quality, with the majority of underlying municipal bonds rated A or better. However, there is a risk that in the event of an issuer default, the insurer may not be able to fulfill its obligations under the terms of the policy. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At May 31, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Annual Report | 53 Franklin Municipal Securities Trust Notes to Financial Statements (continued) 54 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Funds pay an investment management fee to Advisers based on the average daily net assets of each of the Funds as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $100 millio n % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n % Over $15 billio n , u p to a n d i n cl u di n g $17.5 billio n % Over $17.5 billio n , u p to a n d i n cl u di n g $20 billio n % I n excess of $20 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Franklin California High Yield Municipal Funds Class B and C compensation distribution plans, the fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the funds shares up to the maximum annual plan rate for each class. Annual Report | 55 Franklin Municipal Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Distrib u tors has agreed to limit the c u rre n t rate to 0.10% per year for each of the F un ds. d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: e. Transfer Agent Fees For the year ended May 31, 2011, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Franklin Tennessee Municipal Bond Fund so that the common expenses (i.e. a combination of management fees, administrative fees, and other 56 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) f. Waiver and Expense Reimbursements (continued) expenses, but excluding distribution fees, and acquired fund fees and expenses) do not exceed 0.60% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until September 30, 2011. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At May 31, 2011, the capital loss carryforwards were as follows: During the year ended May 31, 2011, the Franklin Tennessee Municipal Bond Fund utilized $67,075 of capital loss carryforwards. On May 31, 2011, the Franklin Tennessee Municipal Bond Fund had expired capital loss carry-forwards of $28,005, which were reclassified to paid-in capital. Under the Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered short-term as under previous law. Any post-enactment capital losses generated will be required to be utilized prior to the losses incurred in pre-enactment tax years. For tax purposes, realized capital losses occurring subsequent to October 31 may be deferred and treated as occurring on the first day of the following fiscal year. At May 31, 2011, the Franklin California High Yield Municipal Fund and the Franklin Tennessee Municipal Bond Fund deferred realized capital losses of $18,568,483 and $1,040,012, respectively. Annual Report | 57 Franklin Municipal Securities Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) The tax character of distributions paid during the years ended May 31, 2011 and 2010, was as follows: At May 31, 2011, the cost of investments, net unrealized appreciation (depreciation), undistributed tax exempt and ordinary income for income tax purposes were as follows: Net investment income differs for financial statement and tax purposes primarily due to differing treatments of bond discounts and non-deductible expenses. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales and bond discounts. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended May 31, 2011, were as follows: 58 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) 6. C REDIT R ISK At May 31, 2011, the Franklin California High Yield Municipal Fund had 30.50% of its portfolio invested in high yield securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 7. C ONCENTRATION OF R ISK Each of the Funds invests a large percentage of its total assets in obligations of issuers within its respective state and U.S. territories. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within those states and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 8. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended May 31, 2011, the Funds did not use the Global Credit Facility. Annual Report | 59 Franklin Municipal Securities Trust Notes to Financial Statements (continued) 9. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At May 31, 2011, all of the Funds investments in securities carried at fair value were in Level 2 inputs. 10. N EW A CCOUNTING P RONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS). The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Funds are currently evaluating the impact, if any, of applying this provision. 11. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 60 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) A BBREVIATIONS Selected Portfolio 1915 Act - Improveme n t Bo n d Act of 1915 ID - Improveme n t District ABAG - The Associatio n of Bay Area Gover n me n ts IDB -I n d u strialDevelopme n t Bo n d/Board AD - Assessme n t District MFHR -M u lti-FamilyHo u si n g Reve nu e AGMC - Ass u red G u ara n ty M un icipal Corp. MFR -M u lti-FamilyReve nu e AMBAC - America n M un icipal Bo n d Ass u ra n ce Corp. NATL - Natio n al P u blic Fi n a n cial G u ara n tee Corp. CDA - Comm un ity Developme n t A u thority/Age n cy NATL RE - Natio n al P u blic Fi n a n cial G u ara n tee Corp. Rei n s u red CFD - Comm un ity Facilities District PBA -P u blicB u ildi n g A u thority CIFP - Capital Improveme n t Fi n a n ci n g Program PCFA - Poll u tio n Co n trol Fi n a n ci n g A u thority COP - Certificate of Participatio n PCR - Poll u tio n Co n trol Reve nu e CRDA - Comm un ity Redevelopme n t A u thority/Age n cy PFA -P u blicFi n a n ci n g A u thority ETM - Escrow to Mat u rity PFAR -P u blicFi n a n ci n g A u thority Reve nu e FGIC -Fi n a n cialG u ara n ty I n s u ra n ce Co. PUD -P u blicUtility District FHA - Federal Ho u si n g A u thority/Age n cy RDA - Redevelopme n t Age n cy/A u thority FICO -Fi n a n ci n gCorp. UHSD -U n ified/U n io n High School District GNMA - Gover n me n t Natio n al Mortgage Associatio n USD -U n ified/U n io n School District GO -Ge n eralObligatio n XLCA - XL Capital Ass u ra n ce HDA -Ho u si n gDevelopme n t A u thority/Age n cy Annual Report | 61 Franklin Municipal Securities Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Municipal Securities Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin California High Yield Municipal Fund and Franklin Tennessee Municipal Bond Fund (separate portfolios of Franklin Municipal Securities Trust), hereafter referred to as the Funds) at May 31, 2011, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California July 18, 2011 62 | Annual Report Franklin Municipal Securities Trust Tax Designation (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code, the Funds designate 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended May 31, 2011. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. In January 2012, shareholders will be notified of amounts for use in preparing their 2011 income tax returns. Annual Report | 63 Franklin Municipal Securities Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. 64 | Annual Report Annual Report | 65 66 | Annual Report Annual Report | 67 68 | Annual Report Franklin Municipal Securities Trust Shareholder Information Board Review of Investment Management Agreement At a meeting held March 1, 2011, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the two separate tax-exempt funds within the Trust (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, as well as periodic reports on expenses, shareholder services, legal, compliance, pricing, and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and a comparative analysis concerning transfer agent fees charged each Fund. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments Annual Report | 69 Franklin Municipal Securities Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in previous years. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed its investment performance in comparison with a performance universe selected by Lipper. The following summarizes the performance results for each of the Funds. Franklin California High Yield Municipal Fund  The Lipper report for this Fund showed the investment performance of its Class A shares for the year ended December 31, 2010, and the previous 10 years ended that date in comparison with a performance universe consisting of all retail and institutional California municipal debt funds as selected by Lipper. Such comparison showed the Funds income return during 2010, as shown in the Lipper report, and for the previous three-, five- and 10-year periods on an annualized basis to be in the highest quintile of its performance universe. The Lipper report showed the Funds total return during 2010 to be in the highest quintile of its Lipper performance universe and on an annualized basis to be in the middle quintile and second-lowest quintile of such universe, for the previous three- and five-year periods, respectively, and in the highest quintile of such universe for the previous 10-year period. The Board was satisfied with such performance, noting the Funds investment objective of obtaining a high level of tax-exempt income. 70 | Annual Report Franklin Municipal Securities Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) Franklin Tennessee Municipal Bond Fund  The Lipper report for this Fund showed the investment performance of its only share class for the year ended December 31, 2010, and the previous 10 years ended that date in comparison with a performance universe consisting of all retail and institutional other states municipal debt funds as selected by Lipper. Such comparison showed the Funds income return in 2010, as shown in the Lipper report, to be above the median of its performance universe, and during each of the previous three-, five- and 10-year periods on an annualized basis to be in the second-highest quintile of such universe. The Lipper report also showed the Funds total return during 2010 to be in the second-lowest quintile of its Lipper performance universe, but for each of the previous three-, five- and 10-year periods on an annualized basis to be in either the highest or second-highest quintile of such universe. Management explained that the one-year relative total return performance reflected the fact that the average maturity of investments in the portfolio of the Fund was generally longer than those of its performance universe peers. The Board expressed its satisfaction with such performance, noting managements explanation and the fact that the primary investment objective of the Funds is to obtain a high level of tax-exempt income. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of each Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes administrative charges as being part of a management fee, and total expenses for comparative consistency, were shown by Lipper for Fund Class A shares in the case of Franklin California High Yield Municipal Fund. The Lipper report for Franklin California High Yield Municipal Fund showed its contractual investment management fee rate to be in the middle quintile of its Lipper expense group and its actual total expense ratio to be in the least expensive quintile of such expense group. The Board was satisfied with such comparative expenses. The Lipper report for Franklin Tennessee Municipal Bond Fund showed its contractual investment management fee rate to be in the second least expensive quintile of its Lipper expense group, and its actual total expense ratio to be in the least expensive quintile of such expense group. The Board was satisfied with such comparative expenses, noting that they were partially subsidized by management. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Annual Report | 71 Franklin Municipal Securities Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2010, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to each Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that, while being continuously refined and reflecting changes in the Managers own cost accounting, the allocation methodology was consistent with that followed in profitability report presentations for the Funds made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to meet additional regulatory and compliance requirements resulting from the Sarbanes-Oxley Act and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appeared as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such fund. The Board also noted that any economies of scale are shared with each of these Funds and their shareholders through management fee breakpoints existing in each of the Funds investment management agreements so that as a Fund grows in size, its effective management fee rate declines. The fee structure under the investment management agreement for each Fund provides an initial fee of 0.625% on the first $100 million of assets; 0.50% on the next $150 million of assets; and 0.45% on the next $7.25 billion of assets with additional breakpoints continuing thereafter until reaching a final breakpoint for assets in excess of $20 billion. At 72 | Annual Report Franklin Municipal Securities Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) December 31, 2010, the net assets of Franklin California High Yield Municipal Fund were approximately $1.4 billion and those of Franklin Tennessee Municipal Bond Fund were approximately $278 million. The Board believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreements for both Funds provided a sharing of benefits with the Fund and its shareholders. Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | 73 This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $51,942 for the fiscal year ended May 31, 2011 and $53,922 for the fiscal year ended May 31, 2010. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $85,000 for the fiscal year ended May 31, 2011 and $0 for the fiscal year ended May 31, 2010. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments and the application of local country tax laws to investments made by various Franklin Templeton funds. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $689 for the fiscal year ended May 31, 2011 and $0 for the fiscal year ended May 31, 2010. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $144,111 for the fiscal year ended May 31, 2011 and $0 for the fiscal year ended May 31, 2010. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. (e) (1) The registrants audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrants investment adviser or to any entity that controls, is controlled by or is under common control with the registrants investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X. (f) No disclosures are required by this Item 4(f). (g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $229,800 for the fiscal year ended May 31, 2011 and $0 for the fiscal year ended May 31, 2010. (h) The registrants audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrants investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountants independence. Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MUNICIPAL SECURITIES TRUST By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date July 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date July 27, 2011 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date July 27, 2011
